Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1, claim(s) 1-24, drawn to an agricultural co-formulation comprising a) a comminuted plant growth regulator with a particle size of 1-12 microns, b) at least one oil, c) at least on oil-soluble surfactant dispersing agent and d) at least one emulsifying agent.
Group 2, claim(s) 25, drawn to a method of making the co-formulations by first adding the comminuted plant growth regulator to oil by stirring or mixing and then adding oil-soluble surfactant dispersing agent.
Group 3, claim(s) 26, drawn to a method of making the co-formulations by first combining a rheology modifier with the oil then adding the plant growth regulator by stirring or mixing and comminuting the oil dispersion produced.
Group 4, claim(s) 27, drawn to a method of making the co-formulations by first adding the surfactant or emulsifying agent to oil, adding the plant growth regulator to the oil by stirring or mixing and then comminuting the oil dispersion.
Group 5, claim(s) 28, drawn to a method of making the co-formulations by first adding the surfactant or emulsifying agent to oil the adding the plant growth regulator by stirring or mixing and then comminuting the first dispersion concentrate before adding a second dispersion concentrate comprising a rheology modifier in a second oil in the form of a gel.
.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of co-formulation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wikeley et al. (WO 2015/024995, cited in search report).  Wikeley et al. teach a liquid dispersion comprising i) a growth regulator with a particle size of 1-7 um, ii) an oil carrier, iii) and emulsifier that stabilized the dispersion that is essentially water free (abstract).  The emulsifiers include dispersant which aids in dispersion of the insoluble particles of the growth regulator and include fatty acid polyalkylene glycols (page 9, lines 18-31).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617




/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617